PER CURIAM.
Appellant, Elizabeth Harris Lowery, appeals her judgments and sentences and raises two issues, only one of which merits discussion. Appellant argues that the trial court committed fundamental error in failing to instruct the jury on the knowledge element of the offense of resisting an officer without violence. Although the State concedes error, we conclude that no fundamental error occurred. Appellant’s testimony established that at the time any alleged resistance occurred, she was aware that the individuals were officers. As such, the knowledge element was not in dispute at trial. Cf. Lett v. State, 29 So.3d 455, 456 (Fla. 1st DCA 2010) (holding that the trial court committed fundamental error in not instructing the jury on the knowledge element of the offense of resisting an officer without violence when that element was in dispute at trial); Leonard *869v. State, 1 So.3d 1271, 1271 (Fla. 1st DCA 2009) (same).
Accordingly, we AFFIRM.
KAHN, DAVIS, and HAWKES, JJ, concur.